        Case 2:20-cv-02881-SM-DMD Document 18 Filed 12/02/20 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

    PAULA BOUTAIN,                                                     CIVIL ACTION
        Plaintiff

    VERSUS                                                             NO. 20-2881

    WALMART, INC., ET AL.                                              SECTION: “E”
       Defendants



                                 ORDER AND REASONS

         Before the Court is Plaintiff Paula Boutain’s Motion to Remand because this Court

lacks jurisdiction.1 Defendants oppose the motion.2 For the reasons that follow, Plaintiff’s

motion is DENIED.

                                      BACKGROUND

         This is a slip and fall action originally filed in state court.3 Plaintiff alleges she

sustained injuries as a result of a slip and fall on July 8, 2019, at a Walmart store located

in New Orleans, Louisiana. In her state court petition, Plaintiff sought damages including

past, present, and future medical expenses; past, present, and future pain and suffering;

past, present, and future lost earnings; past, present, and future permanent disability to

the body; past present, and future loss of enjoyment of life; and past, present and future

disfigurement and scarring.4 Defendants removed the action to federal court on the basis

of diversity jurisdiction.5 Plaintiff has not objected to the timeliness of the removal.




1 R. Doc. 13.
2 R. Doc. 15.
3 R. Doc. 1-1.
4 Id.
5 R. Doc. 1.



                                               1
        Case 2:20-cv-02881-SM-DMD Document 18 Filed 12/02/20 Page 2 of 4




                                         LEGAL STANDARD

        A civil action may be removed to federal court unless expressly prohibited by

another statute.6 The principles of comity and federalism mandate strict construction of

removal statutes in order to minimize encroachment on the sovereignty of state courts.7

Thus, "any doubt as to the propriety of removal should be resolved in favor of remand."8

The removing party bears the burden of proving that removal is proper.9

                                       LAW AND ANALYSIS

        Subject matter jurisdiction in this case is premised on diversity of citizenship.

Under 28 U.S.C. § 1332(a), jurisdiction is proper when (1) the parties are completely

diverse, and (2) the amount in controversy exceeds $75,000.10 The parties are completely

diverse when "the citizenship of each plaintiff is diverse from the citizenship of each

defendant."11 The notice of removal states Plaintiff is a Louisiana domiciliary.12 As a

result, Plaintiff is considered to be a Louisiana citizen for purposes of diversity

jurisdiction.13 The notice of removal further states Wal-Mart Louisiana, L.L.C. is a

Delaware limited liability company, with its sole member being Wal-Mart Stores East, LP,

a Delaware limited partnership, which is composed of two partners, namely WSE

Management, LLC (GP) and WSE Investment, LLC (LP), both Delaware limited liability

companies. The sole member of both WSE Management, LLC and WSE Investment, LLC

is Wal-Mart Stores East, LP, an Arkansas limited partnership. The sole member of Wal-



6 28 U.S.C. § 1441(a).
7 See Gutierrez v. Flores, 543 F.3d 248, 251 (5th Cir. 2008).
8 In re Hot–Hed Inc., 477 F.3d 320, 323 (5th Cir. 2007).
9 See In re DEEPWATER HORIZON, 745 F.3d 157, 162–63 (5th Cir. 2014).
10 See 28 U.S.C. § 1332(a).
11 Caterpillar Inc. v. Lewis, 519 U.S. 61, 68 (1996).
12 R. Doc. 1 at ¶ 14.
13 See Coury v. Prot, 85 F.3d 244, 249 (5th Cir. 1996) ("[W]ith few exceptions, state citizenship for diversity

purposes is regarded as synonymous with domicile.").

                                                      2
       Case 2:20-cv-02881-SM-DMD Document 18 Filed 12/02/20 Page 3 of 4




Mart Stores East, LP is its parent company Walmart, Inc., a Delaware corporation with

its principal place of business in Bentonville, Arkansas. The parties are completely

diverse.

        In addition to complete diversity, Section 1332(a) requires the amount in

controversy exceed $75,000. Louisiana law does not limit recovery to the amount sought

in the petition.14 Accordingly, removal is proper if the Defendants can demonstrate by a

preponderance of the evidence the amount in controversy exceeds $75,000.15 If the

Defendants meet this burden, Plaintiff "can defeat diversity jurisdiction only by showing

to a 'legal certainty' that the amount in controversy does not exceed $75,000."16

        In response to discovery, Plaintiff described her mental and physical injuries

sustained as a result of the accident as injuries to her neck and back, including muscle

spasms, decreased range of motion, tenderness, stiffness, and pain in the lumbar spine.

Plaintiff also responded that she has been treated by a chiropractor, undergone cervical

and lumbar MRIs at Diagnostic Imaging Services, and is being treated by Dr. Chad

Domangue at Cypress Point Pain Management.17 Due to persistent pain, Plaintiff’s

treating physician referred her for bilateral lumbar medial branch blocks followed by a

rhizotomy. In her deposition, Plaintiff confirmed she has received the recommended

bilateral lumbar medial branch blocks and the radiofrequency ablation.18 Plaintiff is

currently undergoing treatment with a neurologist and pain medicine doctor.19




14 See In re 1994 Exxon Chem. Fire, 558 F.3d 378, 388 (5th Cir. 2009).
15 See Grant v. Chevron Phillips Chem. Co., 309 F.3d 864, 869 (5th Cir. 2002).
16 Id. (quoting De Aguilar, 47 F.3d at 1412).
17 R. Doc. 13-2 at ¶ 7.
18 R. Doc. 15-1.
19 R. Doc. 13-2.



                                                    3
       Case 2:20-cv-02881-SM-DMD Document 18 Filed 12/02/20 Page 4 of 4




        Courts have found that plaintiffs with similar back and neck injuries meet the

amount in controversy requirement.20 Plaintiff's state court petition, as well as her

responses to interrogatories and testimony at her deposition,21 demonstrate the amount

in controversy is likely to exceed $75,000. Plaintiff's motion to remand falls short of

demonstrating to a "legal certainty" her recovery will not exceed this amount.22

                                           CONCLUSION

        IT IS ORDERED that Plaintiff’s Motion to Remand is DENIED.


        New Orleans, Louisiana, this 1st day of December, 2020.


                                                 ________________________________
                                                          SUSIE MORGAN
                                                   UNITED STATES DISTRICT JUDGE




20 See Martin v. ERMC, II, 23 So.2d 1008 (La. App. 3 Cir. 2009) ($103,000 for cervical and lumbar strain
with possible spinal pathology and greatly reduced activity, treated with ESIs); Duchamp v. State Farm
Mut. Auto. Ins. Co., 916 So.2d 498 (La. App. 3 Cir. 2005) ($135,000 for herniated discs causing pain over
three years and at time of trial with lifetime of conservative treatment and ESIs, recommended; surgery not
contemplated).
21 R. Doc. 15-1.
22 Plaintiff was offered the opportunity to provide a stipulation or affidavit regarding the amount in

controversy but declined to do so.

                                                    4
